FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 under the Securities Exchange Act of 1934 For the month ended October, 2015 ICON plc (Registrant's name) 333-08704 (Commission file number) South County Business Park, Leopardstown, Dublin 18, Ireland (Address of principal executive offices) Brendan Brennan, CFO South County Business Park, Leopardstown, Dublin 18, Ireland. Brendan.Brennan@iconplc.com 00-353-1-291-2000 (Name, telephone number, email and/or facsimile number and address of Company contact person) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. YesX No Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes NoX Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes NoX Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82 N/A EXHIBIT LIST Exhibit Description Form B7 Notice of Redemption of 79,018 Shares on September14, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 102,454 Shares on September15, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 60,786 Shares on September16, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 66,702 Shares on September17, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 69,929 Shares on September18, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 35,584 Shares on September21, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 35,798 Shares on September22, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 96,736 Shares on September23, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 38,700 Shares on September24, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 42,500 Shares on September25, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 39,800 Shares on September28, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 42,000 Shares on September29, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 47,500 Shares on September30, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 43,500 Shares on October1, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 45,000 Shares on October2, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 43,500 Shares on October 5, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 43,500 Shares on October 6, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 Form B7 Notice of Redemption of 42,500 Shares on October7, 2015 filed in Companies Registration Office in Ireland on October 14, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ICON plc /s/ Brendan Brennan Date:October 14, 2015 Brendan Brennan Chief Financial Officer
